Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 02/01/2022. As directed by the amendment: claims 1 and 9 have been amended.  Thus, claims 1-16 are presently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nicewonger et la (5950667) in views of Stein et al (2005/0016979).
 	For claim 1, Nicewonger teaches a system for controlling a flow of a liquid coolant to resistance welding electrodes (18 and 20 as shown in fig.1) on a welding apparatus (abstract, lines 1-5) (fig.1,3-4), the system comprising:
a supply path (70 as shown in fig.3):
a return path (72 as shown in fig.3):
a plurality of electrode coolant paths (12, 26, and 36) disposed between the supply path (70 as shown in fig.3) and the return path (72 as shown in fig.3), the plurality of electrode coolant paths being coupled to the supply path by a first Y-connector (26 as shown in fig.1) and being coupled to the return path by a second Y-connector (36 as shown in fig.1), each electrode coolant path configured to support a flow of a liquid coolant to and from one or more resistance welding electrodes (18 and 20 as shown in fig.1) on a welding apparatus to cool the one or more resistance welding electrodes (18 and 20 as shown in fig.1) (col.3, lines 1-12) (abstract);
one or more flow control valves (the shut off valve 86 as shown in fig.4) in each electrode coolant path of the plurality of electrode coolant paths  (inlet and outlet 12, 26, and 36) and configured to control a rate of the flow of the liquid coolant in one or more 
one or more coolant sensors (78 and 82 as shown in fig.4), each coolant sensors configured to measure a first temperature or flow rate condition of the liquid coolant in at least one electrode coolant paths of the plurality of electrode coolant paths (inlet and outlet paths 12, 26, and 36) (the sensors are used to monitor the flow of the liquid in the liquid paths and send the feedback to the controller) (col.5, lines 24-35); and
a controller (46 as shown in fig.3) configured to evaluate the first temperature or flow rate condition against different threshold values to determine a state of the system and to control the one or more flow control valves (86 as shown in fig.4) (col.5, lines 24-35 and col.7, lines 49-59).
Nicewonger fails to teach one or more flow control valves in each electrode coolant paths of the plurality of electrode coolant paths, one or more drawback valves configured to draw back the liquid coolant adjacent a particular resistance welding electrode within a particular electrode coolant path of the plurality of electrode coolant paths, a controller configured to control the one or more flow control valves and the one or more drawback valves based on the determined state of the system.
Stein teaches, similar electrode cooling system, one or more flow control valves (63 as shown in fig.2) in each electrode coolant paths of the plurality of electrode coolant paths (62 or 49 as shown in fig.2), one or more drawback valves (69 as shown 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant valve of the Nicewonger to include teach one or more drawback valves configured to draw back the liquid coolant adjacent a particular resistance welding electrode and control the one or more flow control valves based on the first temperature of the coolant in the at least one electrode path, as suggested and taught by Stein, for purpose of regulating or maintaining coolant circulation for a specified period to allow the torch to cool and prevent coolant flow when the torch is not connected or when the power source is being serviced and the like (Stein, par.26, lines 6-7).
 	For claim 2, Nicewonger in views of Stein teaches the inventions as claimed and discussed above and Nicewonger further teaches wherein the controller (46 as shown in fig.3) is further configured to control the one or more flow control valves (86 as shown in fig.4) to increase, decrease or maintain the rate of the flow of the electrode coolant in the one or more liquid coolant paths (inlet and outlet paths 12, 26 and 36 as shown in fig.4) (col.7, lines 42-59 and col.8, lines 10-25).
12, 26, and 36)) (col.6, lines 3-15 and col.7, lines 35-55).
For claim 4, Nicewonger in views of Stein teaches the inventions as claimed and discussed above except for controller is configured to control flow rate of the liquid coolant to maintain a first temperature of the liquid coolant less than or equal to a predetermined temperature value.
Stein teaches, similar cooling welding electrode, controller (50 as shown in fig.2) is configured to control flow rate of the liquid coolant to maintain a first temperature of the liquid coolant less than or equal to a predetermined temperature value (par.24, lines 1-17).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant sensors of the Nicewonger to include control the one or more flow control valves based on the first temperature of the coolant in the at least one electrode path, as suggested and taught by Stein, for purpose of regulating or maintaining coolant circulation for a specified period to allow the torch to cool and prevent coolant flow when the torch is not connected or when the power source is being serviced and the like (Stein, par.26, lines 6-7).


flowing a liquid coolant from a supply path (70 as shown in fig.3) to a plurality of electrode coolant paths (the liquid going thru inlet and outlet paths 12, 26 and 36 as shown in fig.1) to and from one or more resistance welding electrodes (18 and 20 as shown in fig.1) to a return path (72 as shown in fig.3) on a welding apparatus to cool the one or more resistance welding electrodes (18 and 20 as shown in fig.1) (col.3, lines 1-12) (abstract); the plurality of electrode coolant paths being coupled to the supply path by a first Y-connector (26 as shown in fig.1) and being coupled to the return path by a second Y-connector (36 as shown in fig.1);
controlling a rate of the flow of the liquid coolant in one or more electrode coolant paths (the liquid going thru inlet and outlet paths 12, 26 and 36 as shown in fig.1) to or from the one or more resistance welding electrodes (18 and 20 as shown in fig.1) using one or more flow control valves (the shutoff valve 86 as shown in fig.4)  in each electrode coolant paths of the plurality of electrode coolant paths (the liquid going thru inlet and outlet paths 12, 26 and 36 as shown in fig.1) (Nicewonger uses the shutoff valve to control the flow of the liquid flowing thru the inlet and outlet liquid paths) (col.4, lines 10-25);
measuring (using the sensors 78 and 82 as shown in fig.4 to measure) a first temperature or flow rate condition of the liquid coolant in at least one electrode coolant paths of the plurality of electrode coolant paths using one or more coolant sensors (78 
evaluating the first temperature or flow rate condition against different threshold values to determine a state of the system (col.5, lines 24-35 and col.7, lines 49-59).
Nicewonger fails to teach one or more flow control valves in each electrode coolant paths of the plurality of electrode coolant paths, controlling by a controller the one or more flow control valves or the one or more drawback valves configured to draw back the liquid coolant adjacent a particular resistance welding electrode within a particular electrode coolant path of the plurality of electrode coolant paths, the controlling based on the determined state of the system.
Stein teaches, similar electrode cooling system, one or more flow control valves (63 as shown in fig.2) in each electrode coolant paths of the plurality of electrode coolant paths (62 or 49 as shown in fig.2), controlling by a controller (50 as shown in fig.2) the one or more flow control valves (63 as shown in fig.2) or one or more drawback valves (69 as shown in fig.2) configured to draw back the liquid coolant adjacent a particular welding electrode (35 as shown in fig.2) within a particular electrode coolant path (62 as shown in fig.2) of the plurality of electrode coolant paths (49 and 62 as shown in fig.2), the controlling (50 as shown in fig.2) based on the determined state of the system (par.24, lines 1-15 and par.26, lines 1-7). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant valve of the 
	For claim 10, Nicewonger in views of Stein teaches the inventions as claimed and discussed above and Nicewonger further teaches controlling by the controller (46 as shown in fig.3)  the one or more flow control valves (the shutoff valve 86 as shown in fig.4) by controlling the flow control valves to increase, decrease or maintain the rate of the flow of the liquid coolant in the one or more electrode coolant paths (inlet and outlet paths 12, 26 and 36) (col.7, lines 42-59 and col.8, lines 10-25).
 	For claim 11, Nicewonger in views of Stein teaches the inventions as claimed and discussed above and Nicewonger further teaches measuring by at least one of the one or more coolant sensors (using the sensors 78 and 82 as shown in fig.4 to measure) a first flow rate of the liquid coolant (inlet and outlet paths 12, 26 and 36 as shown in fig.1) (col.6, lines 3-15 and col.7, lines 35-55).
 	For claim 12, Nicewonger in views of Stein teaches the inventions as claimed and discussed above except wherein controlling the flow rate of the liquid coolant maintains the first temperature of the liquid coolant less than or equal to a predetermined temperature value.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant sensors of the Nicewonger to include control the one or more flow control valves based on the first temperature of the coolant in the at least one electrode path, as suggested and taught by Stein, for purpose of regulating or maintaining coolant circulation for a specified period to allow the torch to cool and prevent coolant flow when the torch is not connected or when the power source is being serviced and the like (Stein, par.26, lines 6-7).

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nicewonger et la (5950667) in views of Stein et al (2005/0016979) as applied to claims above, and further in view of Davies (5089682).

For claim 5, Nicewonger, as modified by Stein, teaches the inventions as claimed and discussed above except for wherein the one or more coolant sensors include two coolant sensors, the two coolant sensors configured to measure respectively the first temperature and a second temperature of the liquid coolant, and the temperature condition of the liquid coolant is based on difference between the first temperature and the second temperature of the liquid coolant.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant sensors of the Nicewonger to include coolant sensors measures first and second temperatures of the liquid coolant, as suggested and taught by Davies, for purpose of determining the temperature of the coolant accurately and quickly, and heater means in an appropriate series flow circuit with the roller electrode coolant, operable to alert the operator that the coolant is operating outside of its proper temperature ranges and to heat the coolant automatically to bring it within a set temperature range (Davies, col.4, lines 20-25).
 	For claim 6, Nicewonger, as modified by Stein, teaches the inventions as claimed and discussed above except for wherein at least one of the one or more coolant sensors measures the first temperature of the liquid coolant entering at least one of the one or more liquid coolant paths; at least one of the one or more coolant sensors measures a second temperature of the liquid coolant exiting the at least one of the one or more liquid coolant paths; and the first temperature condition of the liquid coolant is based on a predetermined temperature value.

 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant sensors of the Nicewonger to include coolant sensors measures first and second temperatures of the liquid coolant of the cooling paths, as suggested and taught by Davies, for purpose of providing improved controls for the coolant system used in the roller electrode circuits of the electric-resistance welder to preclude flow of coolant below a certain set temperature from entering either roller electrode, independently of the incoming coolant temperature and/or of the fact that the electric resistance welder is actually welding or not (Davies, col.10, lines 33-40).
 	For claim 7, Nicewonger, as modified by Stein, teaches the inventions as claimed and discussed above except for wherein the controller is configured to control the one or more flow control valves to maintain a difference between the first temperature and the second temperature at or below the predetermined temperature value.

 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant sensors of the Nicewonger to include control the one or more flow control valves based on the first temperature of the coolant in the at least one electrode path, as suggested and taught by Stein, for purpose of regulating or maintaining coolant circulation for a specified period to allow the torch to cool and prevent coolant flow when the torch is not connected or when the power source is being serviced and the like (Stein, par.26, lines 6-7).
 	For claim 8, Nicewonger, as modified by Stein, teaches the inventions as claimed and discussed above except for wherein the controller is configured to control the one or more flow control valves to maintain at least one of the first temperature or the second temperature at or below the predetermined temperature value.
	Stein further teaches wherein the controller is configured to control the one or more flow control valves (63 and 69 as shown in fig.2)  to maintain at least one of the first temperature or the second temperature at or below the predetermined temperature value (par.24, lines 1-17 and par.30, col.2, lines 1-20). 

 	For claim 13, Nicewonger, as modified by Stein, teaches the inventions as claimed and discussed above except for measuring by at least two coolant sensors of the one or more coolant sensors respectfully a first temperature and a second temperature of the liquid coolant, wherein the first temperature condition of the liquid coolant is based on a difference between the first temperature and the second temperature of the liquid coolant.
 	Davies further teaches measuring by at least two coolant sensors of the one or more coolant sensors (cooling temperature sensors 81 and 82 as shown in fig.1) respectfully a first temperature and a second temperature of the liquid coolant (inlet and outlet temperature) (col.9, lines 27-39), wherein the first temperature condition of the liquid coolant is based on a difference between the first temperature and the second temperature of the liquid coolant (col.10, lines 40-50 and col.11, lines 1-11). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant sensors of the 
For claim 14, Nicewonger, as modified by Stein, teaches the inventions as claimed and discussed above except for measuring by at least one of the one or more coolant sensors a first temperature of the liquid coolant entering at least one of the one or more liquid coolant paths; and measuring by at least one of the one or more coolant sensors a second temperature of the liquid coolant exiting the at least one of the one or more liquid coolant paths; wherein the desired temperature condition of the liquid coolant is based on a predetermined temperature value.
 	Davies further teaches measuring by at least one of the one or more coolant sensors (cooling temperature sensors 81 and 82 as shown in fig.1) a first temperature of the liquid coolant entering at least one of the one or more liquid coolant paths (the inlet path of the liquid) (col.9, lines 10-15 and lines 25-35); measuring by at least one of the one or more coolant sensors a second temperature (outlet temperature) of the liquid coolant exiting the at least one of the one or more liquid coolant paths; wherein the desired temperature condition of the liquid coolant is based on a predetermined temperature value (col.9, lines 10-15 and lines 25-35).

 	For claim 15, Nicewonger, as modified by Stein, teaches the inventions as claimed and discussed above except for wherein the controlling includes controlling the one or more flow control valves to maintain a difference between the first temperature and the second temperature at or below the predetermined temperature value.
 	Stein further teaches wherein the controlling includes controlling the one or more flow control valves (63 and 69 as shown in fig.2) to maintain a difference between the first temperature and the second temperature at or below the predetermined temperature value (par.24, lines 1-17 and par.30, col.2, lines 1-20). 
 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant sensors of the Nicewonger to include control the one or more flow control valves based on the first temperature of the coolant in the at least one electrode path, as suggested and taught by Stein, for purpose of regulating or maintaining coolant circulation for a specified 
 	For claim 16, Nicewonger, as modified by Stein, teaches the inventions as claimed and discussed above except for wherein the controlling includes controlling the one or more flow control valves to maintain at least one of the first temperature or the second temperature at or below the predetermined temperature value.
 	Stein further teaches wherein the controlling includes controlling the one or more flow control valves (63 and 69 as shown in fig.2) to maintain at least one of the first temperature or the second temperature at or below the predetermined temperature value (par.24, lines 1-17 and par.30, col.2, lines 1-20). 
 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to modify the coolant sensors of the Nicewonger to include control the one or more flow control valves based on the first temperature of the coolant in the at least one electrode path, as suggested and taught by Stein, for purpose of regulating or maintaining coolant circulation for a specified period to allow the torch to cool and prevent coolant flow when the torch is not connected or when the power source is being serviced and the like (Stein, par.26, lines 6-7).



Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant’s argument regarding new limitation “one or more drawback valves configured to draw back the liquid coolant adjacent a particular resistance welding electrode within a particular electrode coolant path of the plurality of electrode coolant paths, a controller configured to control the one or more flow control valves and the one or more drawback valves based on the determined state of the system” in claims 1 and 9 have been considered but are moot, because the examiner applied new art, Stein et al (2005/0016979), that covers newly claimed limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        							/HELENA KOSANOVIC/                                                      		Supervisory Patent Examiner, 
Art Unit 3761